Appeal by the People from an order of the Supreme Court, Kings County (Meyerson, J.), dated December 23, 1980, which set aside jury verdicts finding each defendant guilty of manslaughter in the first degree and assault in the second degree, on the ground of juror misconduct (CPL 330.30, subd 2). Order affirmed. The evidence at the posttrial hearing established that prior to deliberations the jurors and alternate jurors engaged in extensive discussions of the evidence in the case, the credibility of the evidence, the nature of the neighborhood where the crimes occurred, the involvement of defendants and witnesses in street gangs, and the purported characteristics of Puerto Rican street gangs. Thus, it appears that the verdicts of the jurors may have been affected by outside influences, to wit, the opinions of the alternate jurors, and extraneous material (see People v Brown, 48 NY2d 388, 393-394). On these facts, it cannot be said that the trial court abused its discretion when it set aside the verdicts on the ground of juror misconduct (cf. People v Gordon, 77 AD2d 662; United States v Hockridge, 573 F2d 752, cert den 439 US 821; United States v Panebianco, 543 F2d 447, 457, cert den 429 US 1103; United States v Flynn, 216 F2d 354, 374, cert den 348 US 909). Damiani, J.P., Titone, Gibbons and Weinstein, JJ., concur.